Filed 3/28/22 P. v. Guajardo CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C093286

                    Plaintiff and Respondent,                                      (Super. Ct. No. 14F00683)

           v.

 RUBEN GUAJARDO,

                    Defendant and Appellant.




         This appeal comes to us ostensibly pursuant to People v. Wende (1979) 25 Cal.3d
436.
         On May 28, 2015, a jury found defendant Ruben Guajardo guilty of first degree
murder and being a felon in possession of a firearm. The trial court also found true
defendant had a prior strike. On July 17, 2015, defendant was sentenced to 75 years to
life. Defendant appealed and we reversed the strike finding but otherwise affirmed.
(People v. Taylor et al. (May 12, 2017, C079829) [nonpub. opn.].) Defendant was
resentenced on August 24, 2017, to 50 years to life.


                                                             1
        On June 11, 2020, defendant filed a petition for resentencing under Penal Code
section 1170.95.1 The petition asserted he could not now be convicted of first degree
murder because of the changes made to sections 188 and 189, effective January 1, 2019.
After briefing by the parties, the trial court denied defendant’s petition, finding him
ineligible for relief.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the relevant procedural history and
facts of the case and requests this court to review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of the right to file a supplemental brief within 30 days from the
date the opening brief was filed but has not done so.
        Review pursuant to Wende or its federal constitutional counterpart, Anders v.
California (1967) 386 U.S. 738, is required only in the first appeal of right from a
criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555; Conservatorship
of Ben C. (2007) 40 Cal.4th 529, 536-537; People v. Serrano (2012) 211 Cal.App.4th
496, 500-501.) And the due process right to Anders/Wende review applies only in
appellate proceedings in which a defendant has a previously established constitutional
right to counsel. (Ben C., at pp. 536-537; Serrano, at p. 500.) The constitutional right to
counsel extends to the first appeal of right, and no further. (Serrano, at pp. 500-501.)
Although a criminal defendant has a right to appointed counsel in an appeal from an
order after judgment affecting his or her substantial rights (§§ 1237, 1240, subd. (a); Gov.
Code, § 15421, subd. (c)), that right is statutory, not constitutional. Thus, a defendant is
not entitled to Wende review in such an appeal when appointed counsel finds no arguable




1   Undesignated statutory references are to the Penal Code.

                                              2
issues on appeal. (See Serrano, at p. 501 [no Wende review for denial of postconviction
motion to vacate guilty plea pursuant to § 1016.5].)
      The appeal before us, “although originating in a criminal context, is not a first
appeal of right from a criminal prosecution, because it is not an appeal from the judgment
of conviction.” (People v. Serrano, supra, 211 Cal.App.4th at p. 501.) Applying Serrano
here, we conclude that defendant has no right to Wende review of the order denying his
postjudgment request that the trial court resentence him under section 1170.95. (People
v. Figueras (2021) 61 Cal.App.5th 108, 111-112 [finding no right to a Wende review
from a denial of a § 1170.95 petition], review granted May 12, 2021, S267870.)
                                     DISPOSITION
      The appeal is dismissed.



                                                     /s/
                                                 RAYE, P. J.



We concur:



    /s/
HULL, J.



    /s/
KRAUSE, J.




                                            3